DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: in lines 21 and 27 on page 5 of the specification as filed, Fig. 3 should be replace with Fig. 4 as no TFT is shown in Fig. 3.  Appropriate correction is required.

Claim Objections
Claim(s) 1-5, 7-8 and 15 is/are objected to because of the following informalities:  in lines 18-20 and 22 of claim 1, “corresponding” should read “corresponds”.  Moreover, “a pixel definition layer” recited in line 15 of claim 1 should read “pixel-defining layer” in .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-5, 7-8 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, as currently presented the claim requires that the light-emitting area of the first organic emission layer of the first pixel disposed in the non-bending region be the same size as the third light-emitting area of the third organic emission layer of the third pixel disposed in the bending region and that the light-emitting area of the second organic emission layer of the second pixel disposed in the non-bending region be the same size as the fourth light-emitting area of the fourth organic emission layer of the fourth pixel disposed in the bending region.  It is unclear, however, which areas of the emission layers (e.g. the area of the entire emission layer or a portion thereof) are being considered as being the same and the specification does not provide any guidance as how to interpret these claim limitations.  Namely, while the (i.e. having the same length and width) and pixels PX3’ and PX4’ shown in Fig. 15 being smaller in size than pixels PX1’ and PX2’ shown in the same figure (i.e. the length of PX3’ and PX4’ being smaller than the length of PX1’ and PX2’ (in the second direction), with all the pixels sharing the same width, ¶¶[0090]-[0092]), the specification fails to provide any discussion regarding the sizes of light-emitting areas of the emission layers and their relationship to the sizes of the emission layers and/or the overall sizes of the pixels.  Accordingly, the metes and bounds of these claim limitations are unclear.  For the purpose of the examination it will be assumed that it is the sizes of the pixels that are the same (i.e. all pixels have the same lengths and widths).  Claims 2-5, 7-8 and 15, which either directly or indirectly depend from claim 1 and which inherit issues of claim 1 are rejected for similar reasons.
Regarding claim 15, as currently presented the claim requires that “sizes of the third organic emission layer and the fourth organic emission layer are less than sizes of the first organic emission layer and the second organic emission layer.”  The relationship between the recited sizes of the organic emission layers and the light-emitting areas of the first organic emission layers, however, is unclear.  In particular, it is not clear how the sizes of the third and the fourth organic emission layer can be less than sizes of the first and second organic emission layer when the first light-emitting area of the first organic emission layer and the third light-emitting area of the third organic emission layer are the same in size and the second light-emitting area of the second organic emission layer and the fourth light-emitting area of the fourth organic emission layer art the same size.  Specifically, claim 1 requires that the light-emitting 

Allowable Subject Matter
Claim(s) 10 and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, the prior art of record, alone or in combination, and to the examiner's knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device particularly characterized by an inorganic insulating layer interposed between a substrate and a third pixel electrode and a fourth pixel electrode, 

Response to Arguments
Applicant's arguments filed December 28, 2021 have been fully considered but they are not persuasive. Specifically, the Applicant argues that further specifying that the first to fourth light-emitting areas of the first to fourth organic emission layers correspond to the first to fourth opening in the pixel-defining layer clarifies the scope of the limitations of claim 1 requiring that “the first light-emitting areas of the first organic emission layer and the third light-emitting area of the third organic emission layer are the same in size” and that “the second light-emitting areas of the second organic emission layer and the fourth light-emitting area of the fourth organic emission layer are the same in size”.  The examiner respectfully disagrees.
As discussed above in the rejection of claim 1, it is unclear which areas of the emission layers (e.g. the area of the entire emission layer or a portion thereof) are being considered as being the same and the specification provides no guidance as to how to interpret these claim limitations.  Namely, while the specification discloses pixels PX1-PX9 in Fig. 2 as being the same size (i.e. having the same length and width) and pixels PX3’ and PX4’ shown in Fig. 15 being smaller in size than pixels PX1’ and PX2’ (i.e. the length of PX3’ and PX4’ being smaller than the length of PX1’ and PX2’ (in the second direction), with all the pixels sharing the same width, ¶¶[0090]-[0092]), the specification fails to provide any discussion regarding the sizes of light-emitting areas of the emission layers and their relationship to the sizes of the emission layers and/or the overall sizes of the pixels.  Accordingly, the metes and bounds of these claim limitations are unclear.  

Conclusion
It is noted that while a complete search of the invention has been performed, no art rejection is made for claims 1-5, 7-8 and 15 at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/17/2021